In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00105-CV
                                                ______________________________
 
 
                                        HENRY PEARSON,
Appellant
 
                                                                V.
 
                                       MICHAEL PEARSON, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 5th Judicial District Court
                                                             Bowie County, Texas
                                                      Trial Court No. 09C0698-005
 
                                                      
                                            
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            On December
17, 2009, we mailed a letter to appellant, who is representing himself,
requesting that he show this Court how we had jurisdiction over this appeal
regarding a potential defect in that the judgment does not appear to dispose of
named defendants Pearson Realty Investments, L.L.C., or Porter-McClure Co.,
Inc., thereby depriving this Court of jurisdiction under Lehmann v. Harcon, 39 S.W.3d 191 (Tex. 2001).  
            In that
letter, we directed appellant to show this Court how we had jurisdiction and
informed him that if no response was received by December 28, 2009, the appeal
would be dismissed for want of jurisdiction. 
It is now January 21, 2010, and no response has been received.
            We dismiss
this appeal for want of jurisdiction.
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          January
21, 2010
Date Decided:             January
22, 2010